DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US Publication 2006/0246343).
In re claim 1, Mitchell discloses an electrode film for use in an energy storage device comprising  
dry carbon particles (Claim 1, ¶18); and 
dry fibrillized binder particles (Claim 1, ¶18); 
wherein the electrode film comprises a fibrillized matrix (¶16, ¶18); and 
wherein the electrode film is a dry free-standing fibrillized electrode film substantially free of solvent residue (¶16-17, ¶19).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the degree of fibrillization by altering the pressure in order to acquire a film of desired tensile strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 2, Mitchell discloses the electrode film of Claim 1, as explained above. Mitchell further discloses wherein the electrode film has a thickness of about 50 µm to about 120 µm (¶91, Table 5: Experiment Numbers 1, 2, 4, 5, 6, and 7, ¶123).
	In re claim 3, Mitchell discloses the electrode of Claim 21, as explained below. Mitchell further discloses wherein the first electrode is an anode (¶130).
In re claim 4, Mitchell discloses the electrode film of Claim 1, as explained above. Mitchell further discloses wherein the electrode film further comprises a conductive carbon (¶18, ¶21, ¶130).
In re claim 5, Mitchell discloses the electrode film of Claim 4, as explained above. Mitchell further discloses the electrode film comprises the conductive carbon in about 1% to about 5% by mass (¶130-131).
	In re claim 8, Mitchell discloses the electrode film of Claim 1, as explained above. Mitchell further discloses wherein the dry fibrillized binder particles comprise about 5 wt% to about 7 wt% of the fibrillized matrix (¶130).
Mitchell does not disclose the binder particles are super-fibrillized and the matrix is super-fibrillized. However, Mitchel discloses the tensile strength of the film is dependent on the degree of fibrillization and the consistency of the fibril lattice (¶14). It would have been obvious In re Aller, 105 USPQ 233.
In re claim 9, Mitchell discloses the electrode of Claim 21, as explained below. Mitchell further discloses an energy storage device (¶91) comprising the electrode of claim 21 (See rejection of Claim 21)
In re claim 21, Mitchell discloses the electrode film of Claim 1, as explained above. Mitchell further discloses an electrode (¶91) comprising a current collector and the electrode film of Claim 1 (See rejection of claim 1). 
In re claim 22, Mitchell discloses the electrode film of Claim 1, as explained above. Mitchell further discloses the electrode film does not substantially comprise processing additives  (¶19, claim 63, claim 76).
. In re claim 23, Mitchell discloses the electrode film of Claim 9, as explained above. Mitchell further discloses the energy storage device is a battery (¶129).
. In re claim 24, Mitchell discloses the electrode film of Claim 1, as explained above. Mitchell further discloses the dry fibrillized binder particles comprise a binder selected from the group consisting of polytetrafluoroethylene (PTFE), ultra-high molecular weight polyethylene (UHMWPE), and combinations thereof (¶134). 
Mitchell does not disclose the binder particles are super-fibrillized and the matrix is super-fibrillized. However, Mitchel discloses the tensile strength of the film is dependent on the degree of fibrillization and the consistency of the fibril lattice (¶14). It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the degree of fibrillization by altering the pressure in order to acquire a film of desired tensile strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US Publication 2006/0246343) in view of Liu et al. (US Publication 2013/0309527).
In re claim 6, Mitchell discloses the energy storage device of Claim 9, as explained above. Mitchell further discloses the electrode is used in a battery (¶129). Mitchell does not disclose wherein the electrode is in ionic contact with an electrolyte comprising a lithium salt (¶40, ¶66).
Liu discloses an electrode of a lithium batter is in contact with a lithium salt. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrolyte as described by Liu to achieve a desired conductivity and thus, capacitance value. 

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US Publication 2006/0246343) in view of Zhong et al. (US Publication 2013/0157141).
In re claim 25, Mitchell discloses the electrode film of Claim 1, as explained above. Mitchell does not disclose wherein the fibrillized binder particles comprise a greatest dimension of at most about 3 µm.
However, Mitchel discloses the tensile strength of the film is dependent on the degree of fibrillization and the consistency of the fibril lattice (¶14). It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the degree of fibrillization by altering the pressure in order to acquire a film of desired tensile strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
Zhong discloses fibrillized binder particles comprising a greatest dimension of at most 3 µm (¶86).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the fibrillized binder particles as described by Zhong to provide for enmeshing, entrapping, binding, and supporting functionality (¶86 – Zhong).
In re claim 26, Mitchell discloses the electrode film of Claim 26, as explained above. Mitchell does not disclose the greatest dimension of the super-fibrillized binder particles is at most about 0.01 µm to about 3 µm.
However, Mitchel discloses the tensile strength of the film is dependent on the degree of fibrillization and the consistency of the fibril lattice (¶14). It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the degree of fibrillization by altering the pressure in order to acquire a film of desired tensile strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Zhong discloses the greatest dimension of the fibrillized binder particles is at most about 0.01 µm to about 3 µm (¶86).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the fibrillized binder particles as described by Zhong to provide for enmeshing, entrapping, binding, and supporting functionality (¶86 – Zhong).
In re claim 27, Mitchell discloses the electrode film of Claim 1, as explained above. Mitchell does not disclose the super-fibrillized matrix comprises carbon particles having a surface areas of at least 10% in contact with the dry super- fibrillized binder particles.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the degree of fibrillization by altering the pressure in order to acquire a film of desired tensile strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Zhong discloses increasing the contact between fibrillized binder and carbon particles to provide for sufficient contact and adhesion to provide for enmeshment, entrapment, binding, and support. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the teaching of Zhong to determine a proper amount of contact between carbon and binder particles to provide for desired contact and adhesion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gallay et al. (US Patent 7,307,830)		col.3 ll.4-34
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848